Title: Acct. of the Weather in Jany. [1774]
From: Washington, George
To: 




Jan. 1st. A little Rain fell in the Night. The day remarkably pleasant. Wind in the Afternn. at So. West.
 


2. Quite calm in the forenoon also clear & exceeding pleasant and Warm.
 



3. Calm for the most of the day, clear in the forenoon, but very cloudy afterwards with a good deal of Rain in the Night. Wind Southerly.
 


4. Somewhat Cloudy with but little wind in the forenoon. In the Afternoon it got Northerly but did not blow much.
 


5. It Began raining in the Night, & continued to do so the whole day without intermission the wind being at East.
 


6. Tolerably clear in the Morning but Cloudy & lowering afterwards. In the Night a good deal of Rain fell.
 


7. A little Cloudy. The Wind fresh from the No. West.
 


8. Still lowering. Wind Southerly & raw. Towards Night a little Snow just sufficient to cover the Ground fell—the Wind blowing hard at No. West.
 


9th. Wind blowing hard all day at No. West. And very cold.
 


10. Exceeding Cold. Wind in the same place & harder than Yesterday. Much Ice.
 


11. Still a good deal of Ice upon the Flats. Wind at So. West, fresh & Cold all day—at Night shifted to No. West again & grew very cold.
 


12. River almost close froze—day cold, Wind fresh at No. West.
 


13. River entirely close in the Morning, but free from Ice afterwards except upon the Flats. Day cloudy with but little wind.
 


14. Ground lightly cover’d with Snow. Day foggy—Misty, & thawing with little or no Wind.
 


15. Foggy & warm Morning, with little or no Wind. Afterwards Windy from the No. West & turning Cold. Ice almost gone out of the River.
 


16th. Very Cold all day & not very Windy—but Northerly.
 


17. Tolerably pleasant. But little Wind & clear.
 



18. Wind fresh from the No. West and very Cold all day. Clear.
 


19. Cold & hard frozen Morning but clear and not much wind from the Southward. Thawd but little.
 


20. Little or no Wind, and more moderate than yesterday—but sometimes threating falling Weather being lowerg. all day.
 


21. Wind Southerly in the Morning, but about Noon it Shifted to the Northwest, blew hard & turnd exceeding Cold.
 


22. Very cold Morning. River quite Shut up in the Morning early; but opend into holes afterwards, & before Night broke much away. Not much Wind but that Northerly. Very cold & Cloudy.
 


23. Was also very cold. Wind still Northerly.
 


24. Raw cold & Cloudy all day, Wind still at No. West & fresh.
 


25. Tolerably pleasant—being clear with little or nor Wind.
 


26. Clear and pleasant but little Wind and that Southerly.
 


27. Wind blowing fresh and cold all day from the No. West & freezing very hard. With Clouds.
 


28. Snowing till the Afternoon but not fast—ground coverd abt. 2 Inches. Very cold River quite shut up. Wind Northerly.
 


29. Wind in the same place & Cold. In the Afternoon abt. an Inch more Snow.
 


30. A kind of a Sleet after the Morning continued all day with the Wind abt. No. Et.
 


31. Clear and not so cold as yesterday. A great deal of Rain fell in the Night.
